DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I.	Limitations as recited in lines 5-6, claim 7 include “…depositing the one or more RDLs on the top surface of the integrated circuit package …   “
	However, as described in the disclosure, one or more RDLs are deposited on a top grounded surface of the integrated circuit package (see para 55, for example, Fig. 7C).  Should the claim language read “… depositing the one or more RDLs on a top grounded surface of the integrated circuit package”?   

Allowable Subject Matter
2.	Claims 1-7 might be allowed are allowable if amended to overcome 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection set forth above. 

					Reasons for Allowance
3.	Closest Prior Art: Semiconductor Device (Katagiri et al., US Pat. Appln. Pub. 2016/0027754).  

4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the 
Limitations “forming a plurality of dies on a wafer, wherein each die in the plurality of dies includes a plurality of pads formed on the die”, “forming at least one post on a first die of the plurality of dies, wherein a first post of the at least one post is constructed to span at least two pads on the first die utilized for power distribution” and connecting, via the at least one post, the first die to a substrate including one or more redistribution layers (RDLs)” in a method for assembling an integrated circuit (IC) package.                    	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811